Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1, 1a, 1b, 2, 2a, 2b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 12/8/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The amendment of para. 0127 specifically “350-350” to “250-450” is unsupported new matter.  This teaching did .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 18, 21, and 42-43 is rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JPH11287531) in view of Cao et al. (U.S. PGPub 2014/0144500).
Regarding claim 1, Yutaka teaches a hybrid adsorption heat exchanging device (Fig. 1, 2, & 7, element 1) comprising at least one tubular structure (element 2) for carrying a heat transfer fluid (abstract); the external surface of said structure being provided with extensions (element 22) in at least two locations (Fig. 1, 2, & 7); said extensions forming an adsorbent bed (element 23, since it contains adsorbent material it may be considered such) therebetween for providing one or more adsorbent materials (element 30, para. 0035) including adsorbent granules (element 3).
In another embodiment Yutaka teaches a coating (positioning of element 30 in Fig. 2 and para. 0027) of adsorbent material adhered onto (via material 40) at least a part of said extensions (per Fig. 1, 2).  It would have been obvious to one having 
Yutaka does not expressly teach that the coating having been adhered in a separate process before filling of the adsorbent bed.  Cao teaches coating and filling by layering (para. 0233).  It would have been obvious to one skilled in the art prior to the time of filing to modify Yutaka to use the layering/filling process of Cao, the motivation would be to as the one or more additional layer(s) serve as underlayers that can improve the adhesion of the at least one layer and prevent any shorts that might result from voids in the at least one layer (para. 0233).
Examiner further notes that the limiting of “the coating having been adhered in a separate process before filling of the adsorbent bed” is a In product-by-process claims limitation and “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus manufacturing the structure taught by Yutaka in this way would be obvious under product by process.
Regarding claim 2, Yutaka teaches the extensions run longitudinally along the full length of the tubular or micro channel structure (per Fig. 1, 2, and 7; examiner notes that the claim language does not state that the each extension runs from on end to the other, merely that the extension run longitudinally along the length, based upon the 
Regarding claim 3, Yutaka teaches the extensions run circumferentially around the tubular or micro channel structure (per fig. 1, 2, and 7).
Regarding claim 4, Yutaka teaches the height of each extension remains uniform along its entire length (per Fig. 1, 2, and 7).
Regarding claim 5, Yutaka teaches the tubular or micro channel structure and the extensions are integral (per Fig. 1, 2, 7; examiner notes that applicant may be attempting to claim some sort of method of manufacturing, but as written any set of parts or structures that are assembled into a single structure meets this claim limitation).
Regarding claim 9 (see the 112 rejection above for how the claim is being examined), Yutaka teaches the coating of adsorbent material on each extension being the same as the adsorbent materials including adsorbent granules to be provided in the bed and applied to the adsorbent bed (per Fig. 1-3 and 7 and para. 0035).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the coating and filing embodiments of Yutaka may be combined, the motivation to do so is to further reinforce and provide protection against release or loss of absorbent material by securing the closest layer to the extensions.
Regarding claim 18, Yutaka teaches the heat transfer fluid is water (per Para. 0045).
Examiner further notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate 
Regarding claim 21, Yutaka does teach in addition to the adsorbent material in the adsorbent bed, one or more additives (element 33) selected from the group consisting of copper, aluminum, graphite/expanded graphite, and the like are added.  
Regarding claim 42, Yutaka teaches the device disposed in an environment requiring storage and subsequent release of adsorbate (Para. 0001, the “adsorption type refrigerator” meets this broad claim limitation; note that the phrase “such as water” is considered example only and provided no additional limitation).
Regarding claim 43, Yutaka teaches the device disposed within at least an adsorption refrigeration machine (Para. 0001, the “adsorption type refrigerator” meets this broad claim limitation).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JPH11287531) in view of Cao et al. (U.S. PGPub 2014/0144500), and in further view of Chen et al. (U.S. PGPub 2016/0076815), and in further view of Northrop (U.S. Patent 7,063,131).
Regarding claim 7, Yutaka does not expressly teach the tubular or micro channel structure and the extensions are made of the same material.  Northrop teaches the tubular structure and the extensions are made of the same material (col. 4, ln 54-64).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the extensions and tube of Yutaka could be made of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JPH11287531) in view of Cao et al. (U.S. PGPub 2014/0144500), and further view of Northrop (U.S. Patent 7,063,131).
Regarding claim 8, Yutaka does not expressly teach the tubular or micro channel structure and/or the extensions comprise a heat conductive material selected from metallic, ceramic based, polymeric or carbon based materials.  Northrop teaches the tubular structure and/or the extensions comprise a heat conductive material selected from metallic (col. 4, ln 54-64).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the extensions and tube of Yutaka could be made of the same material as taught by Northrop, the motivation to do so is to use well known materials with good heat transfer and standardly used in the industry.
Claims 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JPH11287531) in view of Cao et al. (U.S. PGPub 2014/0144500), and in further view of Yanagi (U.S. PGPub 2008/0034785).
Regarding claim 10, Yutaka teaches the adsorbent material filling in the adsorbent bed being silica gel (para. 0020 and fig. 7).  Yutaka does not specify the type of silica gel.  Yanagi teaches the use of silica gel type RD (para. 0072).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the adsorbent material of Yutaka could be the silica gel type RD 
Examiner further notes that the use of silica gel as an adsorbent material is obvious as it well known adsorbent material in the industry as is shown by the Yanagi reference.
Regarding claim 17, Yutaka teaches the coating of adsorbent material on the extensions is an adsorbent material that is silica gel (para. 0020).  Yutaka does not specify the type of silica gel.  Yanagi teaches the use of silica gel type RD (para. 0072).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the adsorbent material of Yutaka could be the silica gel type RD of Yanagi, the motivation to do so is to use well known adsorbent materials for heat exchange systems.
Examiner further notes that the use of silica gel as an adsorbent material is obvious as it well known adsorbent material in the industry as is shown by the Yanagi reference.
Regarding claim 19, Yutaka teaches the adsorbent material in the adsorbent bed is provided with one or more fillers of silica gel (para. 0020, note the particles may be considered “fillers”).  Yutaka does not specify the type of silica gel.  Yanagi teaches the use of silica gel type RD (para. 0072).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the adsorbent material of Yutaka could be the silica gel type RD of Yanagi, the motivation to do so is to use well known adsorbent materials for heat exchange systems.
Examiner further notes that the use of silica gel as an adsorbent material is obvious as it well known adsorbent material in the industry as is shown by the Yanagi reference.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JPH11287531) in view of Cao et al. (U.S. PGPub 2014/0144500), and in further view of Yanagi (U.S. PGPub 2008/0034785), and in further view of Nam et al. (U.S. PGPub 2013/0192281).
Regarding claim 11, Yutaka does not expressly teach the adsorbent material filing in the adsorbent bed comprises adsorbent granules having a pore diameter in the range of 3 to 100 Angstrom.  Nam teaches the adsorbent material comprises adsorbent granules having a pore diameter in the range of 3 to 100 Angstrom (Para. 0052-0054).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the adsorbent material filling in the adsorbent bed of Yutaka could be the pore size of Nam, the motivation to do so is to significantly enhance water adsorption capacity (para. 0053).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JPH11287531) in view of Cao et al. (U.S. PGPub 2014/0144500), and in further view of Fitch et al. (U.S. Patent 6,208,513).
Regarding claim 16, Yutaka does not teach the extensions are corrugated on an external surface thereof prior to coating the extension with adhered adsorbent material.  Fitch teaches extensions (fins) are corrugated on the external surface thereof prior to final assembly (Col. 4, ln 16-24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the extensions 
Examiner further notes that in product-by-process claim limitation such as “corrugated on an external surface thereof prior to coating the extension with adhered adsorbent material” , “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus the limitation language of when the corrugation occurs is obvious.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JPH11287531) and in view of Cao et al. (U.S. PGPub 2014/0144500), and in further view of Yanagi (U.S. PGPub 2008/0034785), and in further view of Chung et al. (U.S. PGPub 2016/0060777).
Regarding claim 20, Yutaka does not teach said filler in the adsorbent bed is a doped filler, wherein the doping agent is selected from the group consisting of inorganic metals salts calcium chloride, lithium bromide, magnesium chloride, magnesium sulphate, calcium nitrate, and manganese chloride.  Chung teaches doping the filler (para. 0086; examiner notes that the phrase “and the like” effectively allows any doping taught to meet the claim limitation).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the filler of .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JPH11287531) in view of Cao et al. (U.S. PGPub 2014/0144500), and in further view of Wand et al. (U.S. PGPub 2006/0162916).
Regarding claim 22, Yutaka does teach a mesh (element 24) is provided over the adsorbent materials filling said adsorbent bed (per fig. 2).  Yutaka does not teach the mesh is a polymeric mesh.  Wand teaches the use of a polymeric mesh to separate between flows of a heat exchanger (Para. 0048).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the heat exchanger of Yutaka could be modified to use the polymeric mesh of Wand as the mesh of Yutaka, the motivation is to better secure attached materials to the bed and tube while separating layers and allowing heat transfer.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JPH11287531) in view of Cao et al. (U.S. PGPub 2014/0144500), and in further view of Wand et al. (U.S. PGPub 2006/0162916), in further view of Yevin et al. (U.S. PGPub 2001/0054495).
Regarding claim 23, Yutaka does not teach the polymeric mesh is a polyaniline mesh.  Yevin teaches polyaniline as a polymer used in heat transfer applications.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the polymer mesh taught by Yutaka could be a polyaniline material as taught by Yevin, the motivation to do so is polyaniline is a well-known polymer with good heat conduction (Para. 0107).

Response to Arguments
Applicant's arguments filed 12/8/20 regarding the prior art rejections have been fully considered but they are not persuasive.  Specific arguments are addressed below.
Applicants response appears to argue that that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner provided the motivation as “the motivation to do so is to further reinforce and provide protection against release or loss of absorbent material by securing the closest layer to the extensions” which is knowledge generally available to one of ordinary skill in the art.
Applicant further argues that such motivation should be taken in light of other prior art.  Firstly applicant’s argument includes no citation for such a requirement.  Secondly applicant merely points to statement of such in their specification, which includes no specific prior art reference or teaching supporting such a finding.  Further examiner will note that prior art teachings only showing one or the other are not evidence of teaching away from such a combination.
Applicant argues that there is no taught hybrid embodiment taught, examiner notes this argument is not applicable as it merely argues that a 102 is not taught, the application of 103 means that the combination is not directly taught but obvious based upon a the combination  of teachings.
Applicant further argues results showing improvement over previous teachings, but does not show (provide evidence) that such results are not obvious (mere statements to this affect do not provide support for the applicants assertion).
For the above reasons the rejections are maintained.
Applicant’s arguments with respect to claim(s) with regard to the amended claim language have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763